DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/697,103, filed 11/26/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 11-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (9,524,910 B2).
Regarding claim 1, Zhu discloses a device (Figure 13 (b)), comprising: a substrate (Figure 13 (b), reference 1000); a fin-shaped structure (Figure 13(b), references 1002 and 1004) over the substrate (Figure 13 (b), reference 1000), the fin-shaped structure (Figure 13(b), references 1002 and 1004) including a first layer of a first semiconductor material (Figure 13(b), reference 1004) and a second layer of a second material (Figure 13(b), references 1002-2) , the first layer (Figure 13(b), reference 1004) stacked on the second layer (Figure 13(b), references 1002-2) with the second layer (Figure 13(b), references 1002-2) between the first layer (Figure 13(b), reference 1004) and the substrate (Figure 13 (b), reference 1000) in a first direction, and the second material (column 4, lines 11-15) different from a material of the substrate (column 3, lines 53-59); and a gate structure (Figure 13(b), reference 
Regarding claim 2, Zhu discloses comprising a constraining structure (Figure 13(b), references 1012) adjacent to the second layer (Figure 13(b), references 1002-2) from a second direction that crosses the first direction (Figure 13(b)).
Regarding claim 4, Zhu discloses wherein the constraining structure (Figure 13(b), references 1012) is a nitride material (column 5, lines 45-47).
Regarding claim 5, Zhu discloses wherein the constraining structure (Figure 13(b), references 1012) interfaces with the first layer (Figure 13(b), reference 1004) of the fin-shaped structure (Figure 13(b), references 1002 and 1004) from the second direction (Figure 13(b)).
Regarding claim 6, Zhu discloses wherein the constraining structure (Figure 13(b), references 1012) offsets with respect to the first layer (Figure 13(b), reference 1004) of the fin-shaped structure (Figure 13(b), references 1002 and 1004).
Regarding claim 7, Zhu discloses wherein the gate structure (Figure 13 (b), references 1026 and 1028) includes a gate dielectric layer (Figure 13 (b), reference 1026) and a conductive layer (Figure 13 (b), references 1028), the gate dielectric layer (Figure 13 (b), reference 1026) positioned on 
Regarding claim 8, Zhu discloses wherein the conductive layer (Figure 13 (b), references 1028) interfaces with the second layer (Figure 13(b), references 1002-2) of the fin-shaped structure (Figure 13(b), references 1002 and 1004).
Regarding claim 11, Zhu discloses wherein the second material of the second layer (Figure 13(b), references 1002-2) has a lattice mismatch with the first semiconductor material of the first layer (Figure 13(b), reference 1004; column 2, lines 58-67 thru column 3, lines 1-17).
Regarding claim 12, Zhu discloses wherein the second material of the second layer (Figure 13(b), references 1002-2) has a lattice mismatch with a material of the substrate (Figure 13 (b), reference 1000; column 2, lines 58-67 thru column 3, lines 1-17).
Regarding claim 13, Zhu discloses wherein the first semiconductor material is silicon (Figure 13(b), reference 1004; column 4, lines 38-40) and the second material is silicon germanium (Figure 13(b), references 1002-2; column 4, lines 11-15)).
Regarding claim 14, Zhu discloses wherein the first layer (Figure 13(b), reference 1004) is an epitaxial silicon layer (column 4, lines 36-38).
Regarding claim 15, Zhu discloses herein the second layer (Figure 13(b), references 1002-2) has a germanium concentration of about 25% and has a thickness of about 40nm in the first direction (column 4, lines 12-15).
Regarding claim 16, Zhu discloses wherein the second layer (Figure 13(b), references 1002-2) has a germanium concentration of about 30% and has a thickness of about 30nm in the first direction (column 4, lines 12-15).
Regarding claim 17, Zhu discloses device, comprising: a substrate of a first material at a first surface of the substrate (Figure 13 (b), reference 1000; column 3, lines 53-56); a first structure of a second material (Figure 13(b), references 1002-2) on the first surface of the substrate (Figure 13 (b), reference 1000), the second material (column 4, lines 11-15) having a lattice mismatch with the first material (column 3, lines 53-56); a second structure of a third material (Figure 13(b), reference 1004) on the first structure (Figure 13(b), references 1002-2), the third material (column 4, lines 38-40) having a lattice mismatch with the second material (column 4, lines 11-15; column 2, lines 58-67 thru column 3, lines 1-17); 
Regarding claim 19, Zhu discloses a method, comprising: forming a first fin-shaped structure (Figure 13(b), references 1002-2) over a first surface of a substrate (Figure 13(b), reference 1000), the first fin-shaped structure (Figure 13(b), references 1002-2) having a first material that includes a lattice mismatch with the first surface of the substrate (Figure 13(b), reference 1000); forming a constraining structure (Figure 13(b), references 1012) laterally adjacent to the first fin-shaped structure (Figure 13(b), references 1002-2); forming a second fin-shaped structure (Figure 13(b), reference 1004) on the first fin-shaped structure (Figure 13(b), references 1002-2), the second fin-shaped structure having a second material (column 4, lines 36-38) that includes a lattice mismatch with the first material (column 3, lines 53-56) of the first fin-shaped structure (Figure 13(b), references 1002-2); and forming a gate structure (Figure 13(b), reference 1026 and 1028) contacting the second fin-shaped structure (Figure 13(b), reference 1004).
Regarding claim 20, Zhu discloses wherein the forming the second fin-shaped structure (Figure 13(b), references 1002-2) includes: forming the second fin-shaped structure (Figure 13(b), reference 1004) within a space at least partially defined by the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (9,524,910 B2) in view of Shima (US 2010/0102365 A1).
Regarding claims 3 and 18 Zhu discloses the constraining structure (Figure 13(b), references 1012).
However, Zhu does not disclose the constraining structure has a Young's modulus greater than 50Gpa.
Shima discloses the constraining structure has a Young's modulus greater than 50Gpa (paragraph 0085; Figure 6C, reference 14a).

Regarding claim 9, Zhu discloses the fin-shaped structure (Figure 13(b), references 1002 and 1004).
However, Zhu does not disclose wherein the fin-shaped structure includes a protrusion portion of the substrate, and the second layer is on the protrusion portion of the substrate.
Shima discloses wherein the fin-shaped structure includes a protrusion portion (Figure 1B, reference 11a) of the substrate (Figure 1B, reference 11), and the second layer (Figure 1B, reference 12) is on the protrusion portion (Figure 1B, reference 11a) of the substrate (Figure 1B, reference 11).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Zhu with the teachings of Shima, for the purpose of forming a protrusion portion of the substrate in contact with the second layer, in order to minimize stress being transmitted from the sidewalls of the MIS transistor.
Regarding claim 10, Zhu in view of Shima discloses comprising a constraining structure (Figure 1B, reference 14a, Shima) adjacent to the second layer (Figure 1B, reference 13, Shima) from a second direction that crosses the first direction, wherein the constraining structure (Figure 1B, reference 14a, Shima) interfaces with the protrusion portion (Figure 1B, reference 11a, Shima) of the substrate (Figure 1B, reference 11, Shima)from the second direction (prima facie case of obviousness as stated above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
February 8, 2022